Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 1 of 10




                                                                  EXHIBIT
                                                                      A
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 2 of 10
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 3 of 10
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 4 of 10
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 5 of 10
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 6 of 10
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 7 of 10
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 8 of 10
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 9 of 10
Case 2:21-cv-02089-KHV-TJJ Document 1-1 Filed 02/15/21 Page 10 of 10
